                                          Case 5:19-cv-01692-EJD Document 192 Filed 11/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     UNILOC USA, INC., et al.,                           Case No. 19-cv-01692-EJD (VKD)
                                                          Plaintiffs,
                                   9
                                                                                             ORDER RE NOVEMBER 3, 2020
                                                   v.                                        DISCOVERY DISPUTE
                                  10

                                  11     APPLE INC, et al.,                                  Re: Dkt. No. 186
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Apple Inc. (“Apple”) contends that plaintiffs Uniloc USA, Inc., Uniloc

                                  15   Luxembourg S.A., and Uniloc 2017 LLC’s (collectively, “Uniloc”) failed to produce all

                                  16   documents responsive to Apple’s Request for Production No. 94 in violation of this Court’s

                                  17   October 9, 2020 discovery order (Dkt. No. 169). Dkt. No. 186. Request for Production No. 94

                                  18   asks Uniloc to produce “Uniloc’s financial statements for each year beginning with the year in

                                  19   which Uniloc acquired the Patent-in-Suit through the present, including but not limited to, all audit

                                  20   reports including those prepared by Ernst & Young.” Dkt. No. 186-2 at 19. Apple argues that this

                                  21   request encompasses (1) Uniloc’s tax returns, and (2) Uniloc’s “tax-related financial statements.”

                                  22   Dkt. No. 186 at 1. Uniloc argues that the request does not encompass tax returns and that it has

                                  23   already produced its financial statements. Id. at 7. The Court held a hearing on November 10,

                                  24   2020. Dkt. No. 191.

                                  25          For the reasons stated on the record, the Court orders as follows:

                                  26          1.        Request for Production No. 94 does not encompass Uniloc’s tax returns, and

                                  27   Uniloc need not produce its tax returns in response to this request.

                                  28          2.        Uniloc must produce all financial statements, regardless of whether they are related
                                          Case 5:19-cv-01692-EJD Document 192 Filed 11/10/20 Page 2 of 2




                                   1   to its taxes in response to Request for Production No. 94. However, it need not produce

                                   2   accountant work papers or other preliminary or preparatory documents that may be used to prepare

                                   3   its tax returns in response to this request.

                                   4           3.      The Court orders counsel for Uniloc to investigate the nature of the documents

                                   5   described by counsel for Apple during the hearing and in the paragraph labeled “second” in the

                                   6   discovery dispute letter at page 2, and to advise counsel for Apple of the nature of the specific

                                   7   documents referred to, by November 24, 2020. If the parties disagree about whether these

                                   8   documents are responsive to either Request for Production No. 94 or some other Apple document

                                   9   request, they may file a joint discovery letter on this issue only. Each party’s position, including

                                  10   citation to applicable authority, and proposed resolution of the dispute must not exceed 750 words.

                                  11           The Court denies Apple’s motion to seal (see Dkt. Nos. 181, 184), as well as the parties’

                                  12   other motions and requests to submit additional materials related to this dispute (see Dkt. Nos.
Northern District of California
 United States District Court




                                  13   185, 187).

                                  14           IT IS SO ORDERED.

                                  15   Dated: November 10, 2020

                                  16

                                  17
                                                                                                     VIRGINIA K. DEMARCHI
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
